Citation Nr: 0102150	
Decision Date: 01/26/01    Archive Date: 01/31/01	

DOCKET NO.  99-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tropical sprue.

2.  Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

When the veteran filed his claim in July 1997 he indicated 
his belief that he currently had tropical sprue that he had 
contracted during his active service.  He also indicated his 
belief that his mental problems were directly related to his 
tropical sprue.  The record does not indicate that a claim of 
entitlement to service connection for a mental disorder 
secondary to service-connected disability has been considered 
or that the veteran has been provided the law and regulations 
relating to a claim of secondary service connection for a 
mental disorder.

In the veteran's July 1997 formal claim, he indicated that he 
had been receiving treatment from a private physician from 
May 1997 until that time.  A June 1997 letter from that 
private physician reflects that he had been seeing the 
veteran for approximately six weeks.  However, the record 
does not indicate that an attempt has been made to obtain 
treatment records from this private physician.  The veteran 
also indicated that he had received treatment from other 
private physicians in 1985 and at other times that he could 
not recall.  He provided what appeared to be incomplete 
addresses for these private physicians.  The record does not 
reflect that an attempt has been made to obtain any of these 
private treatment records.

VA treatment records from July 8 to 27, 1997, March 22, 1999, 
and from April 6 to June 8, 2000, have been associated with 
the record on appeal.  However, in the veteran's May 1999 
substantive appeal, he indicated the he would be seen for 
follow-up at a VA medical center on June 7, 1999.  The record 
does not indicate that an attempt has been made to obtain 
treatment records from July 27, 1997, to March 22, 1999, or 
from March 22, 1999, until April 6, 2000.

The veteran's claim of entitlement to service connection for 
a mental disorder was adjudicated as being not well grounded.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, Subpart (a), 114 Stat. 2096, 
__ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The record reflects that a November 1997 response from the 
National Personnel Records Center indicates that the 
veteran's service medical records were fire-related.  It 
further indicates that there were no Surgeon General Office 
records available.  The Board observes that the veteran has 
not indicated that he received treatment during active 
service and that he did not complete and return NA Form 13055 
as requested in a December 1997 RO letter to the veteran.  
The Veterans' Claims Assistance Act of 2000 provides 
additional notification requirements where the VA is unable 
to obtain all relevant records.  See Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the complete 
addresses for the first two private 
physicians identified on page 3 of his 
formal claim received in July 1997.  
After obtaining any necessary 
authorization, the RO should contact 
these two physicians, if a complete 
address is provided by the veteran, as 
well as the third private physician who 
wrote the June 1997 letter, and request 
copies of all records relating to any 
treatment of the veteran.

2.  The RO should contact the VA Medical 
Center in West Palm Beach, Florida, and 
request copies of all records relating to 
any treatment of the veteran from July 
27, 1997, until March 22, 1999, from 
March 22, 1999, to April 6, 2000, and 
from June 8, 2000, to the present.

3.  Then, the veteran should be afforded 
a VA examination by an appropriate 
specialist, to determine whether the 
veteran currently has tropical sprue and, 
if so, the etiology thereof.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has 
tropical sprue.  If the answer to this 
question is in the affirmative, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any currently manifested 
tropical sprue is related to the 
veteran's active service.  A complete 
rationale for all opinions offered should 
be provided.

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the existence and etiology of any 
currently manifested psychiatric 
disorder.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether or not 
the veteran currently has any acquired 
psychiatric disorder.  If it is 
determined that the veteran currently has 
an acquired psychiatric disorder the 
examiner is requested to offer an opinion 
as to the etiology and date of onset of 
that disorder, including whether it is at 
least as likely as not that such disorder 
is related to the veteran's active 
service.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not that any 
currently manifested psychiatric disorder 
was caused or chronically worsened by 
tropical sprue.  A complete rationale for 
all opinions given should be provided.  

5.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
complied with.  The RO should then 
readjudicate the issues on appeal, 
including adjudicating the issue of 
entitlement to service connection for a 
mental disorder secondary to service-
connected disabilities.  

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case, that 
includes regulations governing a claim 
for service connection on a secondary 
basis, and be afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


